Citation Nr: 1605928	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an effective date earlier (EED) than July 31, 2012, for the grant of service connection for the residuals of right wrist scar.

2. Entitlement to an initial compensable rating for the residuals of right wrist scar.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 until December 1964.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to service connection for a right wrist condition has been raised by the record in an August 2012 VA medical examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for the residuals of right wrist scar was received by VA in July 2012. 
 
2. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than July 31, 2012 for entitlement to service connection for the residuals of right wrist scar.

3. The Veteran's service- connected residuals of right wrist scar are not painful or unstable.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 31, 2012 for entitlement to service connection for the residuals of right wrist scar have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

2. The criteria for an initial compensable rating for painful or unstable scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7804 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2012. 

A September 2012 rating decision awarded the Veteran entitlement to service connection for the residuals of right wrist scar, with an effective date of September 31, 2012. Because the decision granted the Veteran the benefit sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served. Dingess, supra. Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection. The Veteran's service treatment records, lay statements, and medical records are associated with the file. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA medical examinations were obtained in March 2014 and August 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an effective date earlier (EED) than July 31, 2012, for the grant of service connection for the residuals of right wrist scar.

Legal criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (2015). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Analysis

The appellant seeks an effective date earlier than July 31, 2012 for entitlement to service connection for the residuals of right wrist scar. For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

The Veteran specifically contends that the effective date for entitlement to service connection for the residuals of right wrist scar should be December 1, 2010, the date he requested his service connected left little finger scar be re-evaluated and for entitlement to service connection for bilateral hearing loss disability. (See December 2010 statement in support of claim). The claims folder further reflects a March 2011statement in support of the claim, in which the Veteran specifically requested a rating increase for his service connected scar. Neither the March 2011 or December 2010 correspondence consisted of a statement requesting service connection in regard to the Veteran's right wrist scar. 

In a July 31, 2012 statement in support of the claim the Veteran requested an evaluation of his right wrist for a cut. In a September 2012 decision the RO granted the Veteran's claim for entitlement to service connection for the residuals of right wrist scar effective July 31, 2012, date the claim was received.

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (2015). While the Veteran contends that he is entitled to an earlier effective date of December 1, 2010, the claims folder reflects that the first time the Veteran requested service connection for the residuals of right wrist scar was on July 31, 2012. While the Veteran believes that his right wrist should have been evaluated in conjunction with his left hand, he does not allege that he claimed service connection for his right wrist scar. (See March 2013 Notice of Disagreement (NOD)). As the first formal or informal claim for service connection for the residuals of right wrist scar was received on July 31, 2012, an earlier effective date is not warranted.

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for the residuals of right wrist scar. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial compensable rating for the residuals of right wrist scar

Legal criteria

Rating Disabilities in General

 Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran has requested an initial compensable rating for his right wrist scar. In rating the Veteran's right wrist scar, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.

The Veteran's residuals of right wrist scar have been rated under Diagnostic Code 7804 for unstable or painful scars.

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015). If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2015). Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2015).

A March 2014 VA medical examination reflects the Veteran with a linear scar on the right wrist measuring 7.8 cm. The examination further reflects the scar is not painful or unstable.

An August 2012 VA medical examination reflects the Veteran with a linear scar on the right wrist measuring 7.5 cm. The examination further reflects the scar is not painful or unstable.

Based on the above, an initial compensable rating under DC 7804 for the Veteran's residuals of right wrist scar is not warranted as the record does not reflect that the Veteran's f right wrist scar is painful or unstable.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's residuals of right wrist scar are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's residuals of right wrist scar symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his residuals of right wrist scar. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an earlier effective date prior to July 31, 2012, for the grant of service connection for the residuals of right wrist scar is denied.

Entitlement to an initial compensable rating for the residuals of right wrist scar is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


